CRICHTON, J.,
concurs in part and dissents in part and assigns reasons:
hi agree with the majority’s finding that respondent has violated the Rules of Professional Conduct as charged by the Office of Disciplinary Counsel, in light of the factual allegations deemed admitted under Supreme Court Rule XIX, § 11(E)(3). However, I dissent from the majority’s imposition of a three-year suspension, as I find it inadequate under these circumstances. Respondent accepted fees from multiple clients, performed either no work or incomplete work, rendered no accounting, no reimbursement, and abandoned her law practice. In my view, the totality of those circumstances, after the passage of time, constitutes conversion.
Respondent also failed to respond to any of the complaints lodged against her. Specifically, she did not appear for her formal hearing, submitted nothing to the committee, the disciplinary board, or this Court. Furthermore, she not only engaged in the practice of law while ineligible, she lied to a judge as the status of her ineligibility. Respondent has not offered a scintilla of mitigation evidence in response to this unacceptable conduct and blatant disregard for the noble profession of law. Consequently, I feel constrained to conclude that respondent is entitled to nothing less than immediate disbarment.